{¶ 26} I agree with the majority's analysis and conclusion regarding Appellant's first assignment of error. Because Appellee's notice to vacate did not conform to the requirements of the statute, the trial court did not have jurisdiction to entertain the forcible entry and detainer complaint. This conclusion renders Appellant's remaining assignments of error moot. Since it addresses these assignments of error, the majority issues an advisory opinion. As the Ohio Supreme Court has stated, it is well settled that appellate courts should not indulge in advisory opinions. N. Canton v. Hutchinson (1996),75 Ohio St. 3d 112, 114.
 {¶ 27} Accordingly, I concur in the majority's resolution of the first assignment of error, but dissent from the remainder of the opinion.